Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.
Kelsey Lentrell Kinard appeals the district court’s amended judgment granting the Government’s Fed.R.Crim.P. 35(b) motion. To the extent that Kinard’s claim that the district court failed to consider various factors in determining the extent of the sentence reduction challenges the lawfulness of the district court’s sentencing methodology, we have jurisdiction over Kinard’s appeal. See United, States v. Davis, 679 F.3d 190, 194 (4th Cir.2012). We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.